DETAILED ACTION
This action is pursuant to the claims filed on 06/27/2022. Claims 15-23 are pending. A first action on the merits of claims 15-23 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15, 18, and 21 recites the limitation "be placed right above, the user’s xiphoid process" in respective lines 11.  The term “right above” is indefinite as the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. For example, it is unclear if “right above” is to be interpreted as within 5 cm, 5 inches, or 20 inches in order to be considered ‘right’ above. For examination purposes this limitation will simply be interpreted as “above”. Claims 16-17, 19-20, and 22-23 inherit this deficiency. 
Claims 16, 19, and 22 recite the limitation “The monitoring device … further comprising: a pulse detection device … a mobile device is provided with another controller … wherein the controller on the device body, the pulse detection device, and the mobile device are connected to one another through wireless transmission.” The claims are directed to a device, yet recite multiple devices (device body, pulse detection device, mobile device, wireless transmission). As such it is unclear how “the monitoring device” of the preamble is intended to encompass a plurality of devices. For examination purposes, the preamble of claims 15-23 will be interpreted as the “monitoring system”. Claims 17, 20, and 23 inherit this deficiency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acquista (U.S. PGPub No. 2017/0258402) in view of Tsukada (U.S. PGPub No. 2016/0374615), and in further view of Drori (U.S. PGPub No. 2016/0296171).
Regarding claim 15, Acquista teaches a monitoring device (Fig 5and [0124], system including ECG sensor 300 and plethysmographic sensor 603 provides blood pressure monitoring), comprising: a device body configured to be attached to a user's chest (Fig 5 ECG sensor 300); a plurality of electrodes provided on the device body (Fig 5 electrodes 402/404/406/408), wherein the electrodes comprise a right electrode (RA), a left electrode (LA), and a grounding electrode (G) (Fig 5 RA=electrode 406, G= 408, LA = 404), the right electrode and the left electrode are provided on a right side and a left side of the device body respectively (Figs 4-5, electrode 406 on right side of device body to be placed on right side of user; electrode 404 on left side of device body to be placed on left side of user), and the grounding electrode is adjacent to the right electrode (Fig 4 ground electrode 408 is adjacent electrode 406); and a controller provided on the device body and connected to the electrodes in order to obtain the user's electrocardiographic signal waveforms (Fig 6 and [0065], electronics package 500 provided on device body); wherein the electrocardiographic monitoring device is configured to be attached to a user's chest (see Fig 3), the right electrode (RA) and the grounding electrode (G) are configured to be horizontally arranged in an area higher than and to the right of the user's xiphoid process (Fig 10 shows electrodes 406/408 (unlabeled) attached higher than and to the right of a user’s xiphoid process; examiner notes ‘right’ is interpreted from the point of view of the user), and the left electrode (LA) is configured to be higher than and to the left of the user's xiphoid process and is horizontally aligned with the right electrode (RA) and the grounding electrode (G) (Fig 10 shows electrode 404 (unlabeled) higher than the xiphoid process, but horizontally aligned with RA electrode 406 and G electrode 408). Acquista further teaches wherein the single ground electrode 408 may be disposed anywhere on the device so long as it is electrically connected to both the subject and the electronics package (Fig 5 and [0061]). Acquista further teaches wherein the device is configured to be placed right above the xiphoid process (Fig 10).
Acquista fails to explicitly teach that the grounding electrode is not between the right and the left electrode. 
In related prior art, Tsukada teaches a similar device wherein a similar grounding electrode (Fig 1 indifferent electrode 101c [0058]) is not located between the right and left electrode (see Fig 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grounding electrode of Acquista in view of Tsukada to incorporate the grounding electrode adjacent to the right electrode but not between the right and left electrode. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art, since applicant has not disclosed that the specific position of the grounding electrode solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the grounding electrode placed anywhere relative to the right and left electrodes as long as the grounding electrode is electrically connected to both electrodes and the subject (Acquista [0061]) Examiner notes lack of criticality regarding the placement of the grounding electrode relative to the RA and LA electrodes further evidenced by the numerous embodiments recited in claims 15, 18, and 21 and instant figures 5-11. 
Acquista fails to teach wherein the device body further comprises a positioning mark and a grid, and the positioning mark is intended to coincide with, or be placed right above, the user's xiphoid process.
In related prior art, Drori teaches a similar device comprising a positioning mark and a grid (Fig 16 [0272]; electrode pair 110a with alignment window 116 comprising grid-like markings and positioning marks 116a/116b). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Acquista in view of Tsukada and Drori to incorporate a positioning mark and a grid to be placed right above the user’s xiphoid process to arrive at the device of claim 15. Doing so would be obvious to one of ordinary skill in the art to ensure accurate placement of the device on a user’s body ([0272] disclosing benefit of alignment window to yield accurate placement). 
Regarding claim 18, Acquista teaches a monitoring device (Fig 5and [0124], system including ECG sensor 300 and plethysmographic sensor 603 provides blood pressure monitoring), comprising: a device body configured to be attached to a user's chest (Fig 5 ECG sensor 300); a plurality of electrodes provided on the device body (Fig 5 electrodes 402/404/406/408), wherein the electrodes comprise a right electrode (RA), a left electrode (LA), and a grounding electrode (G) (Fig 5 RA=electrode 406, G= 408, LA = 402), the right electrode and the left electrode are provided on a right side and a left side of the device body respectively (Figs 4-5, electrode 406 on right side of device body to be placed on right side of user; electrode 402 on left side of device body to be placed on left side of user), and the grounding electrode is adjacent to the right electrode (Fig 4 ground electrode 408 is adjacent electrode 406); and a controller provided on the device body and connected to the electrodes in order to obtain the user's electrocardiographic signal waveforms (Fig 6 and [0065], electronics package 500 provided on device body); wherein the electrocardiographic monitoring device is configured to be attached to a user's chest (see Fig 3), the right electrode (RA) and the grounding electrode (G) are configured to be horizontally arranged in an area higher than and to the right of the user's xiphoid process (Fig 10 shows electrodes 406/408 (unlabeled) attached higher than and to the right of a user’s xiphoid process; examiner notes ‘right’ is interpreted from the point of view of the user), and the left electrode (LA) is configured to be higher than and to the left of the user's xiphoid process and is lower than the right electrode (RA) and the grounding electrode (G) (Fig 10 shows electrode 402 (unlabeled) higher than the xiphoid process, but lower than RA electrode 406 and G electrode 408). Acquista further teaches wherein the single ground electrode 408 may be disposed anywhere on the device so long as it is electrically connected to both the subject and the electronics package (Fig 5 and [0061]). Acquista further teaches wherein the device is configured to be placed right above the xiphoid process (Fig 10).
Acquista fails to explicitly teach that the grounding electrode is not between the right and the left electrode. 
In related prior art, Tsukada teaches a similar device wherein a similar grounding electrode (Fig 1 indifferent electrode 101c [0058]) is not located between the right and left electrode (see Fig 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grounding electrode of Acquista in view of Tsukada to incorporate the grounding electrode adjacent to the right electrode but not between the right and left electrode. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art, since applicant has not disclosed that the specific position of the grounding electrode solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the grounding electrode placed anywhere relative to the right and left electrodes as long as the grounding electrode is electrically connected to both electrodes and the subject (Acquista [0061]). Examiner notes lack of criticality regarding the placement of the grounding electrode relative to the RA and LA electrodes further evidenced by the numerous embodiments recited in claims 15, 18, and 21 and instant figures 5-11.
Acquista fails to teach wherein the device body further comprises a positioning mark and a grid, and the positioning mark is intended to coincide with, or be placed right above, the user's xiphoid process.
In related prior art, Drori teaches a similar device comprising a positioning mark and a grid (Fig 16 [0272]; electrode pair 110a with alignment window 116 comprising grid-like markings and positioning marks 116a/116b). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Acquista in view of Tsukada and Drori to incorporate a positioning mark and a grid to be placed right above the user’s xiphoid process to arrive at the device of claim 18. Doing so would be obvious to one of ordinary skill in the art to ensure accurate placement of the device on a user’s body ([0272] disclosing benefit of alignment window to yield accurate placement). 
Regarding claim 21, Acquista teaches a monitoring device (Fig 5and [0124], system including ECG sensor 300 and plethysmographic sensor 603 provides blood pressure monitoring), comprising: a device body configured to be attached to a user's chest (Fig 5 ECG sensor 300); a plurality of electrodes provided on the device body (Fig 5 electrodes 402/404/406/408), wherein the electrodes comprise a right electrode (RA), a left electrode (LA), and a grounding electrode (G) (Fig 5 RA=electrode 406, G= 408, LA = 402), the right electrode and the left electrode are provided on a right side and a left side of the device body respectively (Figs 4-5, electrode 406 on right side of device body to be placed on right side of user; electrode 402 on left side of device body to be placed on left side of user), and the grounding electrode is adjacent to the right electrode (Fig 4 ground electrode 408 is adjacent electrode 406); and a controller provided on the device body and connected to the electrodes in order to obtain the user's electrocardiographic signal waveforms (Fig 6 and [0065], electronics package 500 provided on device body); wherein the electrocardiographic monitoring device is configured to be attached to a user's chest (see Fig 3), the right electrode (RA) and the grounding electrode (G) are configured to be arranged in an area higher than and to the right of the user's xiphoid process (Fig 10 shows electrodes 406/408 (unlabeled) attached higher than and to the right of a user’s xiphoid process; examiner notes ‘right’ is interpreted from the point of view of the user), , and the left electrode (LA) is configured to be higher than and to the left of the user's xiphoid process (Fig 10 shows electrode 402 (unlabeled) higher than and to left of the xiphoid process). Acquista further teaches wherein the single ground electrode 408 may be disposed anywhere on the device so long as it is electrically connected to both the subject and the electronics package (Fig 5 and [0061]). Acquista further teaches wherein the device is configured to be placed right above the xiphoid process (Fig 10).
Acquista fails to explicitly teach that the grounding electrode is not between the right and the left electrode; wherein the right electrode (RA) and the grounding electrode (G) are vertically arranged, with the right electrode (RA) higher than the grounding electrode (G), and the left electrode (LA) is horizontally aligned with the grounding electrode (G).
In related prior art, Tsukada teaches a similar device wherein a similar grounding electrode (Fig 1 indifferent electrode 101c [0058]) is not located between the right and left electrode (see Fig 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grounding electrode of Acquista in view of Tsukada to incorporate the grounding electrode below the right electrode, horizontally aligned with the left electrode, and not between the right and left electrode. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art, since applicant has not disclosed that the specific position of the grounding electrode solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the grounding electrode placed anywhere relative to the right and left electrodes as long as the grounding electrode is electrically connected to both electrodes and the subject (Acquista [0061]). Examiner notes lack of criticality regarding the placement of the grounding electrode relative to the RA and LA electrodes further evidenced by the numerous embodiments recited in claims 15, 18, and 21 and instant figures 5-11.
Acquista fails to teach wherein the device body further comprises a positioning mark and a grid, and the positioning mark is intended to coincide with, or be placed right above, the user's xiphoid process.
In related prior art, Drori teaches a similar device comprising a positioning mark and a grid (Fig 16 [0272]; electrode pair 110a with alignment window 116 comprising grid-like markings and positioning marks 116a/116b). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Acquista in view of Tsukada and Drori to incorporate a positioning mark and a grid to be placed right above the user’s xiphoid process to arrive at the device of claim 21. Doing so would be obvious to one of ordinary skill in the art to ensure accurate placement of the device on a user’s body ([0272] disclosing benefit of alignment window to yield accurate placement). 
Claim(s) 16, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acquista in view of Tsukada, and in further view of Drori, and in further view of Adkins (U.S. PGPub No. 2007/0287923).
Regarding claims 16, 19, and 22, in view of the combination of respective claims 15, 18, and 21 above, Acquista further teaches a pulse detection device configured to be worn on a user's limb ([0124] plethysmographic sensor 603 on a fingertip), wherein the pulse detection device comprises a sensor for obtaining pulse signal waveforms ([0124] plethysmographic sensor 603 configured to obtain pulse signal waveforms by definition); wherein the pulse detection device, or a mobile device is provided with another controller ([0045] discloses masternode 110 as a mobile smart phone) for calculating the user's blood pressure parameters according to the electrocardiographic signal waveforms and the pulse signal waveforms ([0125-0128] disclosing use of data from ECG sensor 300 and plethysmographic sensor 603 to calculate blood pressure); and wherein the electrocardiographic monitoring device, the pulse detection device, and the mobile device are connected to one another through wireless transmission (Fig 15, ECG sensor 300, plethysmography device 600, and master node 110 wirelessly communicate as disclosed in [0043-0045] to calculate the above noted blood pressure information). Acquista further teaches that the plethysmographic sensor can be placed on other locations of the body ([0124])
Acquista fails to explicitly teach wherein the pulse detection device is configured to be worn on a user’s limb at a position corresponding to a radial artery. 
In related prior art, Adkins teaches a similar pulse detection device (wrist watch-like device of Fig 1) configured to be worn on a user’s limb at a position corresponding to a radial artery. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulse detection device of Acquista in view of Adkins to incorporate the wrist watch-like device of Adkins configured to be worn on a limb at a position corresponding to a radial artery to arrive at the device of claims 16, 19, and 22 respectively. Doing so would have been a simple substitution of one well known pulse detection device (Acquista, fingertip device disclosed in [0124] or chest adhered device 600 of Fig 15) for another well-known pulse detection device (Adkins, watch device of Fig 1) to yield the predictable and expected result of a device capable of sensing and obtaining a pulse signal waveform.
Claim(s) 17, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acquista in view of Tsukada, and in further view of Drori, in view of Adkin, and in further view of McCombie (U.S. PGPub No. 2016/0143546).
Regarding claims 17, 20, and 23, in view of the combination of respective claims 16, 18, and 21 above, Acquista further teaches wherein the calculation of the blood pressure includes formulas with parameters such as the pulse arrival time ([0125] Pulse transit time ‘PTT’), a length corresponding to the distance between sternal notch and the location of the secondary sensor ([0125] body correlation factor ‘BDC’), and correction parameters ([0126], blood pressure calculation includes constants P1-P4, PTT, and BDC).
Acquista/Adkins fail to explicitly teach the equation for mean arterial pressure (MAP) as claimed.
In related prior art, McCombie teaches a similar system and method for determining blood pressure, specifically a mean arterial pressure, via the equation ([0047])
    PNG
    media_image1.png
    103
    630
    media_image1.png
    Greyscale

wherein Lt represents the length of the arterial transit path ([0044]), PAT(t) represents the pulse arrival time ([0044]), and a and pwv0 represent correction factors ([0046] described as model parameter values). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Acquista in view of Adkins and McCombie to incorporate the mean arterial pressure formula including the length path in which an arterial pulse propagates and the pulse arrival time. Doing so would advantageously allow for the system of Acquista to calculate a mean arterial pressure using variables already measured by its system to provide more clinical information to a user and/or physician.
Acquista/Tsukada/Drori/Adkins/McCombie discloses substantially all the limitations of the claim(s) except the exact MAP formula as claimed. It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to incorporate the claimed MAP formula to arrive at the device of claims 17, 20, and 23, since applicant has not disclosed that the claimed formula solves any stated problem or is for any particular purpose compared to the similar MAP formulas known in the art and it appears that the invention would perform equally as well with the MAP formula disclosed by McCombie using the same variables and similar correction factors to yield the same expected result of calculating the same physiological variable of mean arterial pressure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794